—In an action for divorce and ancillary relief, the defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Suffolk County (Kitson, J.), dated March 24, 1995, as denied his motion pursuant to CPLR 3215 (c) to dismiss the complaint as abandoned.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court correctly denied defendant’s motion pursuant to CPLR 3215 (c) to dismiss the complaint as abandoned. *732While the plaintiff did not initiate proceedings for the entry of a judgment within one year after the defendant’s default, the record reveals that the plaintiff’s efforts to prosecute the action included serving interrogatories, obtaining a pendente lite order, and applying for temporary maintenance and child support arrears and for an adjudication of contempt. Thus, the plaintiff did not abandon the action, and it should not be dismissed. Bracken, J. P., O’Brien, Ritter, Friedmann and Gold-stein, JJ., concur.